PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/896,406
Filing Date: 9 Jun 2020
Appellant(s): Barnett et al.



__________________
Thomas A. Froats
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 6/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Independent claim 1
Claims 1, 3-18, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al. (US 2014/0362807), hereinafter Bhatnagar in view of Gopalasetty et al (US 2009/0055900), hereinafter Gopalasetty further in view of Johnson (US 2019/0028552).

Appellant argues Johnson fail to teach the limitation
 “provision the first set of one or more distributed resources at the first network location.”  (emphasis added)

Appellant’s argument is based on the premise that Johnson, who was relied upon for the portion of the above-argued limitation, discloses a computer system can utilize both physical and virtual resources and that they can be provisioned (cited paragraph 

The examiner respectfully disagrees and finds these arguments unpersuasive.  The examiner finds that Johnson does render obvious “provision the first set of one or more distributed resources at the first network location” as claimed, for reasons set forth below.  

Johnson discloses systems and methods for managing a distributed network of function execution environment.  The systems include a function router that selects a particular function and execution endpoints to execute the function per request from a client (paragraph [0031]). Regarding Appellant’s arguments, paragraph [0056] of Johnson discloses the following “With serverless computing, developers or users can upload code to a computing system (e.g., serverless computing platform or environment), and the computing system can provision physical and/or virtual resources to run the code when necessary. The developer or user can avoid having to setup hosts or workers (i.e., networked hardware resources, including compute, storage, and network resources) to execute the code. The provider of the serverless computing environment can manage the resources, including when to start (and stop) using those resources, based on a specification of the computation to be executed. The underlying infrastructure is thus hidden to the developer or user, who does not need to purchase, provision, or manage the resources for executing the code.”   The paragraph discloses a developer operates the client to upload code to a serverless computer platform, and the computing system can provision resources to software developer to execute their uploaded code, thus, the developer can avoid provisioning or purchasing the resources. 

Paragraph [0254] of Johnson further discloses “In some cases, the execution endpoint may not have the function stored locally. Here, the function router 504 can instruct the execution endpoint to fetch or download the function from a storage location, such as a repository of functions (e.g., repository 606). The instruction to fetch or download the function can include information identifying the function, such as a function ID, and/or information for fetching or downloading the function, such as an address where the function is located and/or can be fetched or downloaded. The instruction to fetch or download the function can also instruct the execution endpoint to load the function after fetching or downloading the function, and generate an address the client can use to invoke the function from the execution endpoint.”  The examiner interprets the instruction to fetch or download a function is an operation to provision resources to the execution endpoint, instead of pushing the function to the endpoint, the computing system utilizes a router to guide the endpoint to the storage location of the function (e.g. providing an address to the function).

determine a service policy associated with the first service, the service policy indicative of a minimum acceptable latency for providing the first service” and “determine a first network location at which the respective set of one or more distributed resources should be provisioned to provide the first service at the minimum acceptable latency.”  Paragraphs [0242]-[0243] and [0248] of Johnson disclose the client’s request including a performance requirement i.e. a latency value and the function router selects an execution endpoint that can satisfy the performance parameter.  Additionally, Johnson also discloses in paragraphs [0250] and [0254] that the router function selects an execution endpoint that has lowest latency. Thus,  Johnson still discloses the above argued limitations.

Appellant’s arguments are unpersuasive and, therefore the rejections of claim 1 are maintained.

Appellant indicates independent claims 10 and 18 recite similar features.  Therefore, the arguments regarding claims 10 and 18 are unpersuasive for the same reasons set forth above.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
               
                                                                                                                                                                                         Conferees:

/Backhean Tiv/Primary Examiner, Art Unit 2459           
                                                                                                                                                                                             /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.